Citation Nr: 1122282	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the Veteran's claim for a compensable evaluation for left ear hearing loss.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of that hearing is associated with the claims file.  

In July 2010, the Board remanded the Veteran's claim for additional development.  The RO was to obtain the Veteran's treatment records during the period of this claim and the Veteran was to be afforded a VA examination to determine the current severity of the Veteran's left ear hearing loss.  The requested development was completed and the appeal was returned to the Board for further appellate review.  

The issue of entitlement to an increased rating for bipolar disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Service connection is in effect for hearing loss in the left ear only.

2. The Veteran's left ear hearing loss is no worse than Level V.



CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a compensable disability rating for left ear hearing loss, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  In  February 2007 and July 2009 letters, the Veteran was advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The July 2009 letter further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a compensable disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for an increased rating need not be veteran specific).  The case was last readjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, a private audiological evaluation and report, Social Security records, lay statements, and testimony.

In addition, the Veteran was afforded VA audiological examinations in March 2005, October 2007, and September 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Historically, service connection was awarded for left ear hearing loss by a May 1992 rating decision.  The current appeal stems from an October 2004 claim for a compensable disability rating for hearing loss in the left ear.  Specifically, the Veteran contends that he is entitled to a compensable disability rating for left ear hearing loss.  The Veteran asserts that his left ear hearing loss disability has steadily deteriorated since service and continues to do so.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Evaluations of unilateral defective hearing range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the current case, the Veteran underwent a VA audiological evaluation in March 2005.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
20
50
50
50

The Veteran's left ear puretone threshold average was 43 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear. 

Applying the results from the March 2005 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In October 2007, the Veteran underwent a further VA audiological examination and 
evaluation.  On that occasion, puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
20
65
65
65

The Veteran's puretone threshold average was 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  

Applying the results from the October 2007 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In June 2010, the Veteran and his representative presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  On that occasion he testified that his hearing in his left ear had worsened.  He described increased difficulty hearing his wife and son and stated that they usually had to repeat themselves at least once before he could understand what they were saying.  The Veteran also described difficulty hearing the television unless it was set to a high volume.  In addition, the Veteran's representative argued that the March 2005 VA audiological examination was inadequate because the claims folder was not reviewed prior to the examination.  Accordingly, the Veteran's representative argued that the Veteran may have been entitled to an initial compensable rating.

In accordance with the Board's July 2010 remand instructions, in September 2010, the Veteran underwent a further VA audiological examination and evaluation.  On that occasion, puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
20
60
60
60

The Veteran's puretone threshold average in the left ear was 50 decibels.  Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  

Applying the results from the September 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear.  Where hearing loss is at Level V in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

At the September 2010 VA examination, the examiner diagnosed the Veteran with normal to severe sensorineural hearing loss in the left ear.  Functionally, the Veteran experiences difficulty hearing others.  While the examiner noted that the Veteran's hearing disability has a significant effect on the Veteran's occupation, the examiner further noted that the Veteran is disabled.  

The Board acknowledges the representative's argument that the March 2005 VA examination was inadequate for rating purposes because the examiner did not review the claims folder prior to that examination.  However, the Board notes that the March 2005 VA examination was performed by a state licensed audiologist who thoroughly examined the Veteran, recorded his reported history of acoustic exposure during and post-service, and recorded all findings considered relevant under the applicable law and regulations.  Accordingly, the Board finds that the March 2005 audiologist was qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The audiologist's access to and review of the claims folder is merely a factor in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, because the Veteran was already service-connected for left ear hearing loss at the time of the March 2005 examination, an opinion was not requested nor provided.  Rather, the examination was performed for the purpose of determining the severity of the Veteran's left ear hearing loss at the time of that examination and to provide objective audiological testing results.  The Board finds that the examination was adequate and such results show that the Veteran was not entitled to a compensable rating for left ear hearing loss at any time during the appeals period.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life and occupational activities, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The findings on the objective examinations are more probative than the lay contentions as to the extent of his left ear hearing loss. 

In summary, the competent medical evidence of record fails to demonstrate that compensable rating is warranted for the Veteran's service-connected left ear hearing loss at any point during the course of the claim.  Accordingly, the Board finds that the currently assigned 0 percent evaluation is appropriate for the entire period.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for left ear hearing loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable rating for hearing loss in the left ear is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


